Citation Nr: 1448254	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  06-37 056	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for right lobe bronchiectasis with chronic obstructive pulmonary disease (COPD) in excess of 10 percent prior to November 20, 2007, and excess of 30 percent thereafter.

2.  Entitlement to a compensable evaluation for bilateral tinea pedis.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to the service-connected diabetes mellitus.

4.  Entitlement to service connection for emphysema, claimed as secondary to the service-connected right lobe bronchiectasis with chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service from June 1966 to June 1970, including a year in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran has appealed the initial rating that was assigned for his right lobe bronchiectasis with chronic obstructive pulmonary disease (COPD) when service connection was granted in a May 2007 rating action.  The appellant is, in effect, asking for a higher rating effective from the date service connection was granted (January 11, 2001).  Consequently, the Board will consider the entire time period in question, from the original grant of service connection to the present, for the pulmonary disability on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's initial disability evaluation for his pulmonary disability was increased from 10 percent to 30 percent, effective from November 20, 2007.  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the assigned evaluation at issue does not represent the maximum rating available for the pulmonary disability, the appellant's increased rating claim has remained in appellate status.  Therefore, the pulmonary issue on appeal is as listed on the title page.

In April 2013, a Travel Board hearing was held at the RO before the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the case for additional development in September 2013.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does currently contain evidence that is not already included in the paper claims files - namely VA medical treatment records dated between October 2010 and October 2011, private hospital records dated in 2013, and a copy of a December 2013 letter to the Veteran from SSA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The September 2013 Board remand directives specifically stated that the AOJ was to obtain outstanding VA treatment records.  While the case was in remand status, no VA treatment records were added to the claims file.  Currently the claims file does not contain any VA treatment records for the period from August 1, 2010 to October 25, 2010, and no records dated after October 21, 2011 have been included in the evidence of record.  On remand, all outstanding current VA outpatient treatment records must be obtained and associated with the Veteran's VA claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (b),(c).  While the case is in remand status, all pertinent private inpatient and outpatient treatment records should also be obtained.

The September 2013 Board remand directives stated that the AOJ was to obtain the records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits.  In September 2013, SSA notified the AOJ that the records sought had been destroyed.  However, a December 2013 SSA letter to the Veteran states that a computer disc (CD) with his SSA records had been sent to a specific employee at the Appeals Management Center (AMC) in Washington, DC.  No action has been taken to clarify this discrepancy.  On remand, a search for the SSA CD must be made.  If the disc is not found, inquiries must be made to SSA.  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the September 2013 Board remand directives stated that the AOJ was to obtain medical opinions that answered several specific questions.  Specific testing was to be accomplished - namely, pulmonary function testing that included results on FVC and DLCO (SB) and electromyography (EMG) and nerve conduction studies (NCS).  While the Veteran was afforded pulmonary and neurologic examinations while the case was in remand status, the opinions rendered by the examiners were without the benefit of these tests.  Therefore, the findings from those examinations were inadequate because not all pertinent records were included in the claims file.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, private medical treatment records for the Veteran, dated in 2013, had been received at the RO on September 18, 2013, forwarded to the AMC by the RO in February 2014, and were included in the electronic file.  However, the June 2014 SSOC included no mention of that evidence.  In addition to those private medical treatment records that have not yet been addressed in an SSOC, the electronic file includes the copy of the December 2013 SSA letter that also has not been addressed in an SSOC.  See 38 C.F.R. §§ 19.31, 20.1304; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  On remand, this deficiency must be corrected.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Obtain any and all VA treatment records for the Veteran for the period from August 1, 2010 to October 25, 2010, and all records dated after October 21, 2011.

2.  Contact the Veteran to determine the names, addresses, and recent dates of treatment by any private physicians, hospitals or treatment centers that provided him with relevant evaluation or treatment for his service-connected lung and foot disabilities, as well as for the claimed emphysema and peripheral neuropathy of the upper extremities.  After obtaining the appropriate release forms from the Veteran, contact each physician, hospital, or treatment center specified by the Veteran to obtain any and all medical or treatment records or reports relevant to each claim on appeal to the extent not already on file.  

3.  Conduct a search at the AMC for the CD containing the Veteran's records sent by the Social Security Administration (SSA).  If the CD is not located, contact SSA to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Send SSA a copy of the December 2013 letter to the Veteran as well as a copy of the September 2013 notice from SSA that the records were destroyed.  Associate the SSA records with the claims file.

4.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  If private treatment is reported and those records are not obtained, the appellant and his representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.

5.  Schedule the Veteran for electromyography (EMG) and nerve conduction studies (NCS) of the upper extremities.  

6.  Schedule the Veteran for pulmonary function testing that includes results on FVC and DLCO (SB).  If DLCO (SB) is not indicated, the examiner must explain why.  Post-bronchodilator results must be obtained unless pre-bronchodilator results are normal or the examiner determines that post-bronchodilator results should not be used and states the reason why. 

7.  After the above development has been completed, arrange for the claims file to be reviewed by a pulmonologist.  

The reviewer must list each respiratory disorder that has been diagnosed since January 2001.  In particular, the reviewer must state whether or not a diagnosis of emphysema is warranted and state the reasons for his/her conclusion.

If the reviewer states that a diagnosis of emphysema is warranted, the doctor must opine:

      a.)  Whether the emphysema is at least as likely as not caused by the Veteran's service;
      
      b.)  Whether the emphysema is at least as likely as not caused by the Veteran's service-connected diabetes mellitus; and
      
      c.)  Whether emphysema is at least as likely as not aggravated by the Veteran's service-connected diabetes mellitus.

8.  After the above development has been completed, arrange for the claims file to be reviewed by a neurologist.  

The reviewer must list each neurological disorder of either upper extremity that has been diagnosed since November 2008.  

The reviewer must specifically state which motor or sensory nerves of the right and/or left upper extremities are affected, if any.  If no nerves are affected, the reviewer must specifically state that.

In particular, the reviewer must state whether or not a diagnosis of peripheral neuropathy of either upper extremity is warranted and state the reasons for his/her conclusion.

For each neurological disorder of an upper extremity listed by the reviewer, the reviewer must provide an opinion concerning the following: 

      a) The date when each listed neurological disorder of an upper extremity was initially manifested.

      b) Whether any listed neurological disorder of an upper extremity is a manifestation of the Veteran's nonservice-connected cervical disc pathology or of the nonservice-connected 1985 left radial nerve resection.  Explain. 

      c) Whether any listed neurological disorder of an upper extremity is at least as likely as not caused by the Veteran's service.  Explain.

      d) Whether any listed neurological disorder of an upper extremity is at least as likely as not caused by the Veteran's service-connected diabetes mellitus.  Explain.

      e) Whether any listed neurological disorder of an upper extremity is at least as likely as not aggravated by the Veteran's service-connected diabetes mellitus.  Explain.

If the reviewer concludes there was aggravation, the physician must indicate what portion/percentage of the current upper extremity neurological pathology (identified by specific nerve(s)) is due to such aggravation.

9.  In assessing the relative likelihood as to origin and etiology of the conditions specified above, each physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to some incident of the Veteran's service or to the Veteran's service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

10.  If either reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

11.  For each reviewer report, the rationale for all opinions expressed must also be provided.  If any requested opinion cannot be provided, the reviewer must explain why the opinion cannot be provided.  If any reviewer concludes that there is insufficient information to provide a requested opinion, the reviewer must state whether the inability to provide the opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology or severity of the Veteran's claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

12.  Upon receipt of each VA reviewing physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

13.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development must be done.

14.  Thereafter, re-adjudicate all claims remaining on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

15.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

